PER CURIAM.
The defendant filed an Emergency Petition for Writ of Mandamus, requesting this Court to compel the trial court to rule on his “Motion for State’s Fraud Practice on Sentencing Court.” After this Court denied the petition, a copy of the petition was sent to the trial court. Thereafter, the trial court entered an order denying the defendant’s Emergency Petition for Writ of Mandamus, noting that the petition was moot because the trial court already had ruled on the defendant’s Motion for State’s Fraud Practice on Sentencing Court. As the trial court did not have jurisdiction to entertain the defendant’s Emergency Petition for Writ of Mandamus, we vacate the trial court’s order denying the petition.
Order vacated.